Mr. Justice Thachek,
delivered the opinion of the court.
Garland Anderson, a volunteer from this state, in the service of the United States, was killed in the battle of the 23d day of February, 1847, at Buena Yista, Mexico. Previously to his death, three letters were received from him, written altogether by himself, in which he expressed a desire and intention that in the event of his death, his property, which consisted of slaves, should go to his niece, Martha Yarborough. These letters were presented for probate, as the last will of deceased. The application rvas opposed by his brothers and sisters. They exhibited letters, also, from the said Garland Anderson, in which he expressed his willingness to aid his brother, who was in difficulties, with all his property. The probate court received and admitted to probate, the said first-mentioned letters, as the last will and testament of the said Garland Anderson.
It was competent for the testator to make a will while abroad *624in Mexico, and the will was sufficient and legal under the statute. H. & H. 325, § 2; Boyd et al. v. Boyd, 6 Gill & John. 25.
The first-mentioned letters were clearly testamentary. They show the intention to make a bequest, and are valid as such. Hunt v. Hunt, 4 N. H. 434. Such was not the intention expressed in the other letters. They exhibit merely a promise to aid his brother, if in his power.
Decree affirmed.